                       Case 1:21-cv-02131-CJN Document 9 Filed 08/10/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                US DOMINION, INC., et al.                      )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-cv-02131
                      PATRICK BYRNE                            )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          U.S. Dominion, Inc., Dominion Voting Systems, Inc., and Dominion Voting Systems Corporation, Plaintiffs      .


Date:          08/10/2021                                                               /s/ Justin A. Nelson
                                                                                         Attorney’s signature


                                                                              Justin A. Nelson, D.C. Bar No. 490347
                                                                                     Printed name and bar number
                                                                                   1000 Louisiana Street, #5100
                                                                                      Houston, Texas 77002


                                                                                               Address

                                                                                   jnelson@susmangodfrey.com
                                                                                            E-mail address

                                                                                          (713) 651-9366
                                                                                          Telephone number



                                                                                             FAX number
